Exhibit 99.1 JCPENNEY REPORTS SECOND QUARTER RESULTS Management Raises Sales and Earnings Guidance for Fiscal 2009 Second Quarter Highlights · Breakeven earnings per share, better than initial expectations · Bridge Plan execution led to $397 million improvement in first half free cash flow · Inventory positioning supported 100 basis point lift to gross margin rate · Strong financial condition, cash and equivalents of $2.3 billion · Company opened five new stores, including first-ever store in Manhattan · Sephora inside JCPenney opened in 38 locations bringing total to 143 PLANO, Texas, Aug. 14, 2009 J. C. Penney Company, Inc. (NYSE: JCP) today reported fiscal second quarter results that reflect the continued successful execution of its Bridge Plan strategy and further improvement in cash flow performance.For the second quarter ended Aug. 1, 2009, the Company reported breakeven earnings of $0.00 per share compared to $0.52 per share in last year’s second quarter.Earnings for this year’s second quarter were impacted by a pre-tax negative swing in non-cash qualified pension plan expense of $106 million, or $0.28 per share after-tax, compared to last year’s second quarter.Net income for this year’s second quarter was a loss of $1 million versus income of $117 million last year. “JCPenney’s financial performance in the second quarter shows that our strategy to navigate the current, very difficult consumer climate is working and will continue to position us well over the near and longer term. Our stepped up style along with the quality and value that have become synonymous with the JCPenney brandallowed us to compete as one of the strongest anchors in the nation’s malls, where we are customers’ value destination,” said Myron E. (Mike) Ullman, III, chairman and chief executive officer of JCPenney. “At the same time, our strong financial position enabled us to continue to invest in areas that differentiate JCPenney. These initiatives include opening new stores in key markets such as Manhattan, further expanding our successful Sephora inside JCPenney concept and improving our industry-leading product development and merchandise flow processes.We are also investing in our Associates, which has resulted in higher scores for both Associate engagement and customer service.Within a tough climate, we are focused on winning customers and managing our business to maintain our financial strength.” In view of its better-than-expected second quarter operating results and expectations for further gross margin improvement in the second half, management has raised its 2009 full year earnings guidance to a range of $0.75 to $0.90 per share.This guidance updates the previous range of $0.50 to $0.65 per share provided with the Company’s first quarter earnings release. Operating Performance Total sales in the second quarter decreased 7.9 percent compared to last year, while comparable store sales decreased 9.5 percent.The strongest merchandise results were in shoes and women’s apparel, and geographically, the best performance was in the southwest region of the country.The weakest results were in children’s apparel and in the southeast region. For the quarter, gross margin increased 100 basis points over last year to 38.5 percent of sales as better alignment of inventory to sales trends resulted in more merchandise sales at regular promotional prices and less selling at clearance prices.SG&A expenses continued to be well managed in the second quarter and decreased $28 million compared to last year’s second quarter, but increased 180 basis points to 31.5 percent of sales due to lower sales volume.Qualified pension plan expense was $73 million compared to a credit of $33 million in last year’s second quarter.As a percent of sales, total operating expenses were 36.8 percent in the second quarter. Operating income for the second quarter declined 72.4 percent to $67 million or 1.7 percent of sales.Excluding the impact of the non-cash qualified pension plan expense from both the current and last year’s second quarter, adjusted operating income decreased 33.3 percent.A reconciliation of non-GAAP adjusted operating income is included in this release. Interest expense for the quarter was $68 million, which included approximately $2 million of bond premiums paid in connection with the Company’s debt tender offer for the 8 percent Notes due March 1, 2010 that was completed in May 2009. Financial Condition The cash and cash equivalents balance as of the end of the second quarter of 2009 was $2.3 billion, an increase of $69 million over the same period last year.For the first half of 2009, free cash flow improved $397 million compared with last year’s first half.Free cash flow, a non-GAAP measure, is defined as net cash provided by operating activities of continuing operations less capital expenditures and dividends paid, plus proceeds from sales of assets.A reconciliation of free cash flow to the most directly comparable GAAP measure is included in this release. During the second quarter, long-term debt, including current maturities, was reduced by $113 million to $3.4 billion, principally as a result of the completion of the above-referenced debt tender offer.The Company also made a tax-deductible voluntary contribution of $340 million of JCPenney common stock to its qualified pension plan to further strengthen the plan’s funded status. 2009 Third Quarter Guidance Management’s 2009 third quarter guidance is as follows: · Total sales: expected to decrease 3 to 5 percent. · Comparable store sales: expected to decrease 5 to 7 percent. · Gross margin rate: expected to increase in a range of 120 to 130 basis points. · SG&A expenses: expected dollar increase of approximately 4 percent. · Depreciation and amortization:approximately $127 million. · Pre-opening expenses:approximately $5 million. · Interest expense:approximately $66 million. · Income tax rate: approximately 38 percent. · Average shares for EPS calculation: approximately 237 million common shares. · Earnings per share: expected to be in the range of a loss of $0.05 to earnings of $0.05 per share. 2009 Full Year Guidance Management’s 2009 full year guidance is as follows: · Total sales: expected to decrease approximately 5.5 to 6.0 percent. · Comparable store sales: expected to decrease approximately 7.0 to 7.5 percent. · Gross margin rate: expected to increase in the range of 160 to 180 basis points. · SG&A expenses: expected to be approximately flat to last year in dollars. · Income tax rate: approximately 38 percent. · Average shares for EPS calculation: approximately 233 million common shares. · Earnings per share: expected to be in the range of $0.75 to $0.90 per share. Conference Call/Webcast Details Management will host a live conference call and real-time webcast today, Aug. 14, 2009, beginning at 9:30 a.m. ET.Access to the conference call is open to the press and general public in a listen only mode.To access the conference call, please dial (877) 407-0778 and reference the JCPenney Quarterly Earnings Conference Call.The telephone playback will be available for seven days beginning approximately two hours after the conclusion of the call by dialing (877) 660-6853, account code 286, and conference ID number 328507.The live webcast may be accessed via JCPenney’s Investor Relations page at www.jcpenney.net, or on www.InvestorCalendar.com and www.streetevents.com (for members).Replays of the webcast will be available for up to 90 days after the event. For further information: Investor Relations Phil Sanchez; (972) 431-5575; psanc3@jcpenney.com Kristin Hays; (972) 431-1261; klhays@jcpenney.com Media Relations
